Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment filed on October 26, 2021 has overcome the following rejection/objections:

Claim interpretation under 35 USC 112(f) or 35 USC 112 (pre-AIA ), six paragraph have been withdrawn.
The rejection to Claim 16 under 35 U.S.C. 101 have been withdrawn.
Claims 6, 8, and 11 have been cancelled.
Claims 1-4, 7, 9-10, and 12-16 have been amended.
New claims 17-22, have been added.
Currently, claims 1-5, 7, 9-10, and 11-21 are pending for consideration.

Allowable Subject Matter
Claims 1-5, 7, 9-10, and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior arts are Cao et al. (US 20180012336 A1), Doepke (US 8600194 B2). As explained in previous office action, the combination of Cao et al. and Doepke teaches most of the limitation of claim 1; however, the combination of Cao et al. and Doepke fails to disclose or reasonably suggest that “wherein the image generation circuitry generates a first reduced image by reducing the first image, divides the first reduced image into blocks, uses the blocks of the first reduced image to generate the first reference image, generates a second reduced image by reducing the second image, divides the second reduced image into blocks, and uses the blocks of the second reduced image to generate the second reference image”.
Regarding claims 2-5, 7, 9-10, and 12-14, these claims depend directly or indirectly on an allowable base claim and are therefore allowable for the reasons stated supra.
Re Claim 15, is allowable for the same reason as independent claim 1 discussed above.
Regarding claims 20-22, these claims depend directly or indirectly on an allowable base claim and are therefore allowable for the reasons stated supra.
Re Claim 16, is allowable for the same reason as independent claim 1 discussed above.
Regarding claims 17-19, these claims depend directly or indirectly on an allowable base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668